DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 03/08/2021(2) and 07/14/2021.  These IDS have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the preamble recites “a set of balance weights for balancing a roto of a turbomachine made in accordance with the method of claim 1”, however claim 1 on which this claim depends does not recite making a set of balance or a turbomachine so it is referring back to a method process that is not claimed, thereby rendering the scope indefinite.  Claim 1 recites a method balancing a rotor of a turbomachine.  If Applicant wishes for claim 7 to be a dependent claim depending on claim 1, it should refer back to the method of balancing a rotor.

Claims 8-13 inherit the deficiencies of claim 7 and are therefore likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11-13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wagner (DE 60300600; see attached machine translation).
	
Regarding claim 1, Wagner discloses in figures 2-6 a method for balancing a rotor (2) of a turbomachine (100) (page 1, first paragraph), on which a plurality of balance weights (6a, 6b), which are distributed over the periphery (see figure 4), are arranged for equilibrating an imbalance (page 2, first full paragraph), wherein, a set of plate-shaped balance weights (6a, 6b) with a predetermined number of groups of balance weights (6a, 6b), is used for balancing the rotor (2), wherein each of the balance weights (6a, 6b) of every group of balance weights (6a, 6b) has an identical weight that is assigned to this group and a shape assigned to this group, which differs in basic shape and/or thickness of the balance weights (6a, 6b) from the balance weights of the other groups, wherein, for balancing the rotor (2) (paragraph spanning pages 3 and 4), at least one balance weight from at least one group is arranged at a suitable position on the rotor (2) near the edge or near the periphery thereof (see figure 4).

Regarding claim 2, Wagner discloses for balancing the rotor (2), at least two balance weights (6a, 6b) are arranged at suitable positions on the rotor (2), which are distanced from one another, near the edge or near the periphery thereof (see figure 4).

Regarding claim 3, Wagner discloses the predetermined number of groups of balance weights of the set lies in a range of three to twelve groups of balance weights (page 4, first full paragraph, groups consisting of plates 6a, 6b, and washers 18 shown in figure 6a-6c).

Regarding claim 4, Wagner discloses the balance weights (6a, 6b) are arranged on the rotor (2) and are aligned differently corresponding to their particular shape (see figure 4, the 6a plates have a different circumferential alignment than the 6b plates).

Regarding claim 5, Wagner discloses the rotor (2) has a plurality of screw connections (4), which are arranged over the periphery in the edge region and at least one balance weight (6a, 6b) is arranged on each of these screw connections (see figure 4, paragraphs spanning pages 3 and 4).

Regarding claim 7, Wagner discloses in figure 2-6 a set of balance weights (6a, 6b) for balancing a rotor (2) of a turbomachine (100) (page 1, first paragraph), made in accordance with the method of claim 1, wherein the set (6a, 6b) has a plurality of groups of plate-shaped balance weights (6a, 6b), wherein each of the balance weights of every group of balance weights (6a, 6b) has an identical weight that is assigned to this group and a shape assigned to this group, which differs in basic shape and/or thickness of the balance weights (6a, 6b) from the balance weights of the other groups (paragraph spanning pages 3 and 4, figure 4).

Regarding claim 8, Wagner discloses the predetermined number of groups of balance weights of the set lies in a range of three to twelve groups (page 4, first full paragraph, groups consisting of plates 6a, 6b, and washers 18 shown in figure 6a-6c).

Regarding claim 9, Wagner discloses the number of groups of balance weights with different shape is smaller than the total number of groups of balance weights (see figure 6a-6c, groups are plates 6a and 6b and washers 18.  The washers of figure 6a and 6c are the same shape but different form, see page 4, fourth full paragraph).

Regarding claim 11, Wagner discloses the basic shape of at least one group (6a) of balance weights (6a, 6b) is a square with rounded corners (see figure 4).

Regarding claim 12, Wagner discloses at least two corners of the group (6a) of balance weights with basic square shape and rounded corners have a different radius (figure 4, all four corners of 6b have a different radius than the circles of 6a; note claim doesn’t specify what the radius is different from).

Regarding claim 13, Wagner discloses in figure 4 the balance weights (6a, 6b) have an edge rounding at their peripheral edges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Hugon et al. (US 2020/0040764; “Hugon”).

Regarding claim 6, Wagner discloses all the limitations of claim 5.
Wagner is silent to the rotor has at least two groups of screw connections. 
Hugon teaches in at least figures 2 and 4 the rotor (22) has at least two groups of screw connections (42a, 48) each of which is arranged concentrically over the periphery and in two planes that are axially distanced on the rotor (see figure 4) (¶¶ [0057]-[0061]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include two separate groups of concentric screw connections on Wagner’s rotor as taught by Hugon for the purpose of increasing the maximum balancing capacity (¶ [0009]).

Regarding claim 10, Wagner discloses all the limitations of claim 7 on which this claim depends. 
Wagner is silent to the balance weights from at least two groups of balance weights have the identical shape and a different thickness.
However, Wagner does disclose that the washers (18) of the fine balance adjuster (12) can have differing masses by changing the shape of the washers or by changing the number of washers used (see figure 6a, page 4 first full paragraph).
In the same field of endeavor, Hugon teaches in figure 7 adjusting the mass of the components of two groups of balance weights by providing components, namely washers (72), of the same shape but different thickness (70a, 70b, 70c) (¶ [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Wagner’s washers of varying thickness to change their mass as taught by Hugon for the purpose of reducing the overall number of components attaches to the rotor to reduce vibrations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, Reznicek (US 2005/0013403) teaches using plate-shaped balancing weights of different shapes to balance a CT gantry rather than a turbomachine rotor (see figure 4, elements 50E and 52E).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863